In addition to what is being said in the opinion of Justice Roberds overruling this suggestion of error, I desire to state that in my judgment the decree of the trial court on the issues involved as between the Gulf Refining Company and Wallace Harrison and others was erroneous, and should have been reversed for the further reason that the testimony showed almost conclusively that the vendor of Wallace Harrison and his co-defendants had actual notice of the existence of the Gulf Refining Company's lease at the time such vendor acquired his interest in the minerals in question.